NORTHEAST BANCORP Exhibit 11. Statement Regarding Computation of Per Share Earnings Three Months Ended Three Months Ended March 31, 2010 March 31, 2009 EQUIVALENT SHARES: Weighted Average Shares Outstanding Total Diluted Shares Net Income $ $ Less: Preferred Stock Dividend Accretion of Preferred Stock Amortization of issuance costs Net income available to common stockholders $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ Nine Months Ended Nine Months Ended March 31, 2010 March 31, 2009 EQUIVALENT SHARES: Weighted Average Shares Outstanding Total Diluted Shares Net Income $ $ Less: Preferred Stock Dividend Accretion of Preferred Stock Amortization of issuance costs Net income available to common stockholders $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $
